OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, with costs. While it is beyond cavil that "the Legislature cannot delegate its lawmaking power to an administrative agency”, it is equally true that "the Legislature may declare its will, and after fixing a primary standard, endow administrative agencies with the power to fill in the interstices in the legislative product by prescribing rules and regulations consistent with the enabling legislation” (Matter of Nicholas v Kahn, 47 NY2d 24, 31). Applying these principles to the instant case, it is apparent that the challenged rule properly implements and is clearly authorized by section 2300 of chapter 65 of the New York City Charter.
We have considered appellants’ other contentions, and find them to be devoid of merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.